In a negligence action to recover damages for personal injuries, etc., defendant Board of Education of the City of'New York appeals (by permission) from an order of the Appellate Term, Second and Eleventh .Judicial Districts, dated September 17, 1971, which affirmed a judgment of the Civil Court of the City of New York, Queens County, entered June 12, 1969 against said defendant upon a jury verdict of $10,000 for the infant plaintiff, Ronald P. Hughes, and of $800 for plaintiff Laura Hughes for loss of services and out-of-pocket expenses. Order *771affirmed as to plaintiff Ronald P. Hughes, with costs. Order and judgment reversed as to plaintiff Laura Hughes, on the law, and severance and new trial on the issue of damages only granted as to said plaintiff, without costs, unless, within 30 days after entry of the order to be made hereon, said plaintiff shall serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in her favor from $800 to $68.50 and to the entry of an amended judgment accordingly, in which event the judgment, as so reduced and amended, is affirmed, without costs. This court has considered the questions of fact and has determined that it would not grant a new trial upon those questions. In our opinion, the proof supports the finding of negligence in appellant and we do not believe the verdict in favor of the infant plaintiff was excessive, considering the residual calcium formation viewed by the jury. However, we find the verdict in favor of the mother to be excessive to the extent indicated herein. There was no proof of loss of services and the mother is entitled only to her out-of-pocket medical expenses. Hopkins, Acting P. J., Shapiro, Christ, Brennan and Benjamin, JJ., concur.